S T O C K  A P P R E C I A T I O N  R I G H T S  A G R E E M E N T

Non-transferable
G R A N T  T O

_____________________________
(“Grantee”)

by Journal Communications, Inc. (the “Company”) of Stock Appreciation Rights
with respect to

[________________________]

shares of its Class B Common Stock, $0.01 par value (the “SARs”), having an
escalating base value per share (the “Base Value”). The beginning Base Value
shall be $_____ per share, and the Base Value shall increase by 6% per year for
each year that the SARs remain outstanding, starting on the first anniversary of
the Grant Date.

The SARs are granted pursuant to and subject to the provisions of the Journal
Communications, Inc. 2003 Equity Incentive Plan, as amended (the “Plan”), and to
the terms and conditions set forth on the following page (the “Terms and
Conditions”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Plan.

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the SARs shall vest (become exercisable) in accordance with
the following schedule:

Years of Service Percent of SARs Vested after Date of Grant

        IN WITNESS WHEREOF, Journal Communications, Inc., acting by and through
its duly authorized officers, has caused this Agreement to be executed as of the
Date of Grant.

JOURNAL COMMUNICATIONS, INC.

By:___________________________________________________
Grantee:___________________________________________________  
Grant Date:_________________________________________________

--------------------------------------------------------------------------------

2003 Equity Incentive Plan Escalating-Price SAR


TERMS AND CONDITIONS

1.    Base Value and Benefit. The Base Value of each SAR escalates annually, as
indicated on the cover page of this Agreement. Each SAR entitles Grantee to
receive from the Company upon the exercise of the SAR an amount, payable in
shares of Class B Common Stock, equal to the excess, if any, of (a) the Fair
Market Value of one share of Class B Common Stock on the date of exercise, over
(b) the Base Value per share as of the date of exercise.

2.    Vesting of SARs. The SARs shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Agreement. Notwithstanding the
vesting schedule, upon Grantee’s death or Disability, or upon a Change in
Control, all SARs shall become fully vested and exercisable.

3.    Term of SARs and Limitations on Right to Exercise. The term of the SARs is
a period of ten years, expiring at 5:00 p.m., Central Time, on the tenth
anniversary of the Date of Grant (the “Expiration Date”). To the extent not
previously exercised, the SARs will lapse prior to the Expiration Date upon the
earliest to occur of the following circumstances:

    (a)        Six months after the termination of Grantee’s service for any
reason other than (i) for Cause, (ii) by reason of Grantee’s death, Disability,
or Retirement, or (iii) following a Change in Control.

    (b)        Twelve months after the date of the termination of Grantee’s
service by reason of (i) Disability, or (ii) for any reason other than Cause or
Retirement following a Change in Control.

    (c)        Twelve months after the date of Grantee’s death, if Grantee dies
while employed, or during the six-month period described in subsection (a) above
or during the twelve-month period described in subsection (b) above and before
the SARs otherwise lapse. Upon Grantee’s death, the SARs may be exercised by
Grantee’s beneficiary designated pursuant to the Plan.

    (d)        5:00 p.m., Central Time, on the Expiration Date in the case of
Grantee’s Retirement.

    (e)        5:00 p.m., Central Time, on the date of the termination of
Grantee’s service if such termination is for Cause.

If Grantee returns to service with the Company during the designated
post-termination exercise period, then Grantee shall be restored to the status
Grantee held prior to such termination but no vesting credit will be earned for
any period Grantee was not providing services to the Company. If Grantee or his
or her beneficiary exercises an SAR after termination of service, the SARs may
be exercised only with respect to the SARs that were otherwise vested on
Grantee’s termination of service.

4.    Exercise of SAR. The SARs shall be exercised by written notice directed to
the Chief Accounting Officer of the Company or his or her designee at the
address and in the form specified by the Company from time to time. If the
person exercising a SAR is not Grantee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the SAR.

5.    Withholding. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the SARs. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Company, by withholding from the SAR shares of Class B Common Stock having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Company establishes.

6.    Limitation of Rights. The SARs do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Class B Common Stock are in fact issued to such person in connection with the
exercise of the SARs. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company or any Affiliate to terminate Grantee’s service
at any time, nor confer upon Grantee any right to continue in the service of the
Company or any Affiliate.

7.    Restrictions on Transfer and Pledge. The SARs are transferable by Grantee
pursuant to the laws of descent and distribution upon Grantee’s death or, during
Grantee’s lifetime, to permissible transferees as defined in Section 11 of the
Plan. The SARs may be exercised during the lifetime of Grantee only by Grantee
or any permitted transferee.

8.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
shares of Class B Common Stock covered by the SARs upon any national securities
exchange or under any foreign, federal, or local law or practice, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition to the exercise of the SARs, the SARs may not be exercised in whole or
in part unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

9.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

10.    Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

11.    Notice. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to: Journal Communications, Inc., 333 West State
Street, Milwaukee, Wisconsin, 83203, Attn: Chief Accounting Officer, or any
other address designated by the Company in a written notice to Grantee. Notices
to Grantee will be directed to the address of Grantee then currently on file
with the Company, or at any other address given by Grantee in a written notice
to the Company.